White, J.,
dissenting.
I dissent from that part of the majority opinion which holds that strict compliance with the statutory requirements for adoption is not required. In Kellie v. Lutheran Family & Social Service, 208 Neb. 767, 771, 305 N.W.2d 874, 876 (1981), this court held that “[i]n this state we have followed the rule that strict compliance with the adoption statutes is required.” See, also, In re Petition of Ritchie, 155 Neb. 824, 53 N.W.2d 753 (1952).
The majority opinion admits that the statutory requirements were not met. The strict compliance standard was simple and is *326easily applied. I would not have substituted that standard for one more flexible.
Krivosha, C. J., joins in this dissent.